Citation Nr: 0013867	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
and/or a right shoulder disorder, claimed as secondary to 
service-connected right cubital tunnel syndrome.  

2.  Entitlement to an increased evaluation for right cubital 
tunnel syndrome, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO) that denied the veteran's claims of entitlement 
to service connection for a neck and right shoulder disorder, 
claimed as secondary to service-connected right cubital 
tunnel syndrome, and entitlement to an increased rating for 
right cubital tunnel syndrome.  

The Board notes that, in his September 1997 notice of 
disagreement, the veteran asserted that, since his elbow 
still pained him, he wished to also claim service connection 
for his right elbow.  Cubital tunnel syndrome is defined as 
"a complex of symptoms resulting from injury or compression 
of the ulnar nerve at the elbow, with pain and numbness along 
the ulnar aspect of the hand and forearm, and weakness of the 
hand."  Dorland's Illustrated Medical Dictionary 829 (27th 
ed. 1988).  Therefore, the exact nature of the veteran's 
claim concerning his right elbow is unclear.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence relating a 
cervical spine disorder and/or a right shoulder disorder to 
service or to a disease or injury of service origin.

2.  The veteran's variously diagnosed right cubital tunnel 
syndrome, or right ulnar neuropathy, is manifest by full 
range of motion, normal reflexes, no atrophy, no decrease in 
motor strength (5/5), but decreased sensory perception to 
pinprick and touch at the right ulna nerve distribution 
distally of the hand.  


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a cervical 
spine disorder and/or right shoulder disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected right cubital tunnel syndrome have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8516 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Service connection is in effect for a right cubital tunnel 
syndrome, also variously diagnosed as right ulnar neuropathy, 
deficit, or entrapment, and status post right ulnar nerve 
anterior transposition.  The veteran has claimed entitlement 
to service connection for a right shoulder disorder and/or a 
cervical spine disorder.  The veteran has not argued, and the 
record does not show, that a right shoulder disorder and/or a 
cervical spine disorder were incurred in service.  It is the 
veteran's primary contention that these disorders are 
proximately due to or the result of his service-connected 
right ulnar neuropathy. 

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  In this case, "right C5 radiculopathy, secondary 
to C5-6 degenerative joint disease"; "rule-out delto-
acromial bursitis" and "? Fibromyalgia of the right 
shoulder" have been diagnosed since service.  Although these 
diagnoses have proven to be both equivocal and sporadic in 
the record, for purposes of the analysis of whether there is 
a well-grounded claim, the Board may concede that the veteran 
has a cervical spine disorder and a right shoulder disorder.  

Given the diagnosis of a cervical spine disorder and a right 
shoulder disorder (as conceded for purposes of analysis), the 
next question for consideration is whether there is medical 
evidence of a nexus between an in-service disease or injury 
and his currently diagnosed disability.  As to the veteran's 
own opinions that his cervical spine disorder and right 
shoulder disorder are related to his service-connected right 
cubital tunnel syndrome, or right ulnar neuropathy disorder, 
he is not qualified to render a medical opinion and his 
statements cannot serve as competent medical evidence of the 
etiology of any current disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

A review of the medical records demonstrates that the veteran 
described right shoulder and cervical spine complaints on 
many occasions in conjunction with examinations relevant to 
his service-connected right ulnar neuropathy.  Thus, the 
treating physicians were presented ample opportunity to offer 
an opinion relating those complaints to the veteran's 
service-connected disorder.  A complete review of the medical 
evidence, however, fails to reveal any such supporting 
medical opinion.  

In this regard, it is noted that part of the diagnoses 
following the October 1996, VA Pain Management and 
Rehabilitation Clinic consultation was "referred shoulder 
pain from the right ulnar neuropathy."  This diagnosis, 
however, does not constitute the requisite opinion that would 
serve to well ground the veteran's claim for service 
connection for a separate right shoulder disorder.  
Significantly, the Court of Appeals for Veterans Claims (the 
Court) has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In this case, the identifiable underlying 
malady is right ulnar neuropathy, which is already service-
connected.  The "referred pain" described in the October 
1996 diagnosis is simply symptomatology that is identified 
with that underlying malady, and thus the diagnosis cannot 
serve to establish the right shoulder pain as a separate 
right shoulder disability, since pain alone may not be 
service-connected under any theory.  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the considerable number of VA outpatient records and VA 
examination reports.  A complete review of the medical 
evidence fails to reveal any medical opinion supporting the 
veteran's contention that his cervical spine disorder and/or 
right shoulder disorder are related to his service-connected 
right ulnar neuropathy.  

The Board must conclude that the veteran has not satisfied 
the requisite criteria for a well-grounded claim; namely, 
medical evidence of a nexus between an in-service disease or 
injury and the claimed disabilities has not been presented.  
Specifically, there is no competent evidence that the 
veteran's cervical spine disorder and/or right shoulder 
disorder are proximately due to or the result of, or 
aggravated by, his service-connected right cubital tunnel 
syndrome, as variously diagnosed.  

In that regard, the veteran is advised that in order to 
present a well-grounded claim of service connection for a 
cervical spine disorder and/or a right shoulder disorder, he 
must submit competent medical evidence showing he currently 
has such a disorder that is linked or related to service or 
to a service-connected disability.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, and there is no 
indication of the existence of pertinent evidence that could 
make the claim well grounded, the VA is not obligated by 
statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for that 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  

Increased Rating Claim

Initially, the Board notes that in general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  It is noted that the 
veteran has been afforded several special VA examinations 
that have been both thorough and probative of the issue at 
hand.  There is no indication that there are additional 
pertinent records available or that another VA medical 
examination would provide a picture of his right ulnar 
neuropathy that is more profound than is already of record.  
Based on the instant facts, in terms of the increased rating 
issue, the Board is therefore of the opinion that no further 
assistance to the veteran is required in order to comply with 
VA's duty to assist.  38 U.S.C.A. § 5107(a); Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The veteran contends that an evaluation in excess of the 
currently assigned 10 percent rating is warranted for his 
service-connected right cubital tunnel syndrome, also 
described as right ulnar neuropathy.  He argues that his 
service-connected right cubital tunnel syndrome has been 
exacerbated to the point that it was severely disabling, and 
that the VA physicians were considering surgery.  He has 
implicitly argued that the pain in his right shoulder and 
neck should be considered in the evaluation of his service-
connected right ulnar neuropathy, and believes that doing so 
would provide him with a higher disability evaluation.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and explain  the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition, and 38 C.F.R. § 4.2, which requires that medical 
reports be interpreted in light of the whole recorded 
history.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, a full description of the effects of the 
disability upon the person's ordinary activity.

In this case, the veteran developed a right ulnar neurapraxia 
following an appendectomy in June 1989.  Electromyography 
(EMG) studies in February 1990 revealed ulnar nerve 
compression that was deemed most likely to be in the cubital 
tunnel.  In April 1990, the veteran underwent a right ulnar 
nerve decompression, or what was later described in the 
service medical records as an "uncomplicated submuscular 
transposition of the ulnar nerve." 

The initial post-service VA examination in April 1991 
revealed, in pertinent part, that motor strength was 5/5.  
There was no atrophy, but there was decreased pin and touch 
at the ulnar, and to a lesser extent medial, distribution on 
the right.  The diagnoses were "ulnar, and to a lesser 
extent medial neuropathy, sensory, post traumatic, rule-out 
graft failure".  

In August 1991, service connection for right cubital tunnel 
syndrome was granted and assigned a 10 percent evaluation 
under Diagnostic Code 8516, effective from October 12, 1990, 
the day following the veteran's separation from service.  
This disability evaluation has been confirmed and continued 
to the present.  The Board also notes that a January 1999 
rating decision granted service connection for a disfiguring 
scar, residual of the submuscular transposition of the ulnar 
nerve, as secondary to the service-connected disability of 
the right cubital tunnel syndrome, and assigned a 10 percent 
evaluation, effective from August 28, 1998.  The evaluation 
of the scar is not before the Board on appeal.

The RO has rated the veteran's right cubital tunnel syndrome, 
or ulnar nerve neuropathy, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, which pertains to paralysis of the 
ulnar nerve.  Under this code, since he is right-handed 
dominant (see 38 C.F.R. § 4.69 (1999)), a 10 percent rating 
is assigned for mild incomplete paralysis of the ulnar nerve 
of the major (dominant) hand, a 30 percent rating is 
warranted when there is moderate incomplete paralysis, and a 
40 percent rating is warranted when there is severe 
incomplete paralysis.  A 60 percent rating is assigned for 
complete paralysis of the ulnar nerve of the major hand, with 
the "griffin claw" deformity, due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences, loss 
of extension of the ring and little fingers, an inability to 
spread the fingers (or reverse), and an inability to adduct 
the thumb; with weakened flexion of the wrist.

A note preceding Code 8516 indicates that the term 
"incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than that which is described in the 
criteria for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Additionally, when the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124(a), note prior to 
Code 8510.

It appears well-settled from an overview of the medical 
evidence of record that the veteran's service-connected right 
upper extremity disability exclusively involves the right 
ulnar nerve, with the exception of the surgical scar which 
has also been service-connected and is not at issue herein.  
In that regard, although upon initial post-service VA 
examination in April 1991, the possibility of median nerve 
involvement was posed, prior to and since that point no other 
nerve or systemic involvement has been suggested medically.  
Consequently, the Board finds that the evaluation of the 
veteran's right upper extremity disability under Diagnostic 
Code 8516 is appropriate, and that an evaluation under any 
other diagnostic code would be arbitrary.  

Consequently, for the veteran's service-connected right 
cubital tunnel syndrome to merit a higher evaluation under 
Diagnostic Code 8516, the evidence must support a finding 
that approximates or equates to at least moderate, incomplete 
paralysis of the ulnar nerve. 

It is noteworthy that the veteran's primary complaint 
relative to his right upper extremity since 1993 has been 
that of pain in the right elbow that extended upward into the 
right shoulder and into the neck.  The veteran has attributed 
these complaints to his service-connected right cubital 
tunnel syndrome.  If these complaints can be medically 
related to the veteran's service-connected disability, they 
may serve to suggest the presence of moderate impairment, and 
thereby afford him a higher evaluation for that disability.  
In this context, the Board notes that while the claimant is 
competent to describe manifestations perceptible to a lay 
party, he is not competent to link those manifestations to an 
underlying disability that is not itself perceptible to a lay 
party.  Espiritu v. Derwinski, 2 Vet. App. at 494-5 (1992).

In terms of medical evidence from sources deemed to have the 
requisite medical knowledge to provide such a link, however, 
the Board recognizes the October 1996 VA Pain Management and 
Rehabilitation Clinic report that indicated that the 
veteran's shoulder pain was referred from the right ulnar 
neuropathy.  This, in fact, is the only medical evidence that 
poses such a definitive association regarding the veteran's 
primary complaints of pain in his right shoulder and neck.  

In contrast, however, the VA neurosurgeon who examined the 
veteran in November 1996, following the Pain Management 
consultation noted above, definitively stated that the 
etiology of the right shoulder pain was unknown.  Further, in 
February 1997, a VA orthopedist stated that the veteran's 
complaints of pain radiating from his arm up into the 
shoulder and neck actually is the reverse of the normal 
migratory pain.  The orthopedist explained that the flow of 
pain more commonly begins in the neck and extends downward 
into the arm.  Moreover, the contemporaneous February 1997 
peripheral nerves examination report also took note of the 
veteran's complaints of pain in the right arm, shoulder, and 
neck, as well as the head, but also failed to attribute those 
complaints to the veteran's service-connected right upper 
extremity disability.  In fact, the examiner found that the 
evidence of compressive ulnar neuropathy at the elbow was 
borderline at worst.  Finally, in the March 1998 Neurological 
Institute private physician's report, it was noted that 
examination revealed only mild weakness in a right ulnar 
distribution with a concordant sensory deficit.  The private 
examiner stated that the extent of the veteran's pain was far 
out of proportion to the functional deficits present on exam.  
Significantly, the only suggested treatment involved the 
right superior cervical ganglion.  

As the disability at issue is neurologically based, the Board 
finds that the neurological consultation and examination 
reports of record represent the most probative assessment of 
the extent and severity of that disability.  Consequently, 
the preponderance of the medical evidence is against a 
finding that the veteran's complaints of pain in the right 
shoulder and neck are medically attributed to or associated 
with his service-connected right ulnar neuropathy.  

The question becomes then, what is the symptomatology that 
has been medically attributed to the veteran's service-
connected disorder at issue?  First, it should be noted that 
an overview of the medical evidence demonstrates that the 
severity of the veteran's right ulnar neuropathy has 
essentially remained unchanged, or has even shown 
improvement, since the April 1990 right ulnar nerve 
decompression surgery in service.  While in service, the 
veteran's right ulnar neuropathy was manifest by decreased 
sensation in the lateral two digits, decreased grip strength, 
and a range of flexion motion deficit of approximately 5 to 
10 degrees at the elbow.  Since service, and, in fact, 
currently, the veteran's variously diagnosed right cubital 
tunnel syndrome, or right ulnar neuropathy, has been 
manifested by full range of motion, normal reflexes, no 
atrophy, no decrease in motor strength (5/5), but decreased 
sensory perception to pinprick and touch at the right ulna 
nerve distribution distally of the hand.  Essentially, the 
involvement is wholly sensory.  See note at 38 C.F.R. 
§ 4.124(a).  Critically, there has been no showing of a loss 
of function of the veteran's right upper extremity.  For 
example, no atrophy has been documented, and the right hand 
continues to be the veteran's dominant hand.  

For purposes of analysis, it cannot be ignored that following 
an August 1996 neurological consultation, the veteran's 
service-connected disability was described as "mild 
bilateral CTS with active denervation possibly due to scar 
tissue."  As noted above, the evaluation of the service-
connected scar is not at issue.  This assessment of a 
disability that is "mild" in severity was also reflected by 
the private neurologist in March 1998, who noted that 
examination revealed only "mild weakness in a right ulnar 
distribution with a concordant sensory deficit."  Although 
the Board is not bound by the descriptive language used by 
examining physicians in their diagnostic evaluation of a 
disability, when, as in the instant case, the overall record 
reflects the accuracy of that assessment, the Board cannot 
ignore the descriptions used.  In essence, the symptomatology 
that has been medically related to the veteran's service-
connected right ulnar neuropathy reflects no more than mild 
incomplete paralysis of the right ulnar nerve, and does not 
meet or approximate the diagnostic criteria required for a 
higher evaluation under Diagnostic Code 8516.  

In conclusion, the Board notes that a careful review of the 
competent medical evidence in this case fails to disclose the 
requisite manifestations for an increased evaluation of the 
veteran's variously diagnosed cubital tunnel syndrome under 
the pertinent diagnostic code, and that no other diagnostic 
code that would provide the veteran a higher rating is 
pertinent to this analysis.  In essence, the veteran has not 
demonstrated a basis upon which to assign an evaluation in 
excess of 10 percent.  

The above assessment appears to accurately reflect the entire 
evidence of record, and that evidence, taken as a whole, 
should be determinative of the degree of the veteran's 
disability.  38 C.F.R. § 4.130; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  As the preponderance of the evidence 
is against the conclusion that an increased evaluation in 
excess of 10 percent is warranted, the veteran's claim is 
denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. Part 4, 
Diagnostic Code 8516.

Extraschedular Considerations

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (1999).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's right ulnar 
neuropathy or cubital tunnel syndrome, but the medical 
evidence reflects that the required manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture for any of the disorders at 
issue.  The veteran has not required hospitalization or 
frequent treatment for this disability, nor is it shown that 
it otherwise so markedly interfere with his employment as to 
render impractical the application of regular schedular 
standards.  For the reasons noted above, the Board concludes 
that the impairments resulting from these service-connected 
disability at issue is adequately compensated by the 
schedular rating.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.



ORDER

Entitlement to service connection for a cervical spine 
disorder and/or a right shoulder disorder is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right cubital tunnel syndrome is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

